Citation Nr: 0720479	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-14 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg. Florida, which denied the veteran service 
connection for a right knee condition.  The Regional Office 
(RO) received a notice of disagreement in April 2004, and a 
statement of the case (SOC) was issued in March 2005.  A 
substantive appeal was received in April 2005, and a 
supplemental statement of the case (SSOC) was issued in 
December 2006.


FINDINGS OF FACT

1.  There is no evidence the veteran incurred a right knee 
injury in service.

2.  There is no evidence the veteran's right knee disorder is 
caused by or aggravated by service-connected bilateral pes 
planus (flat feet).


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder 
are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges he incurred a right knee injury in 
service.  Alternatively, he alleges he has a right knee 
disorder secondary to service-connected flat feet.




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a), Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159(b) 
(2006).  

In this case, in December 2004, the RO issued a letter which 
notified the veteran of the enactment of the VCAA and 
explained what evidence was required to substantiate a claim 
for direct service connection.  The letter issued by the RO 
also informed the appellant of the actions VA would take to 
assist him to develop the claim, advised the veteran to tell 
VA about any additional evidence the veteran wanted VA to 
obtain, and advised the veteran to submit evidence on his own 
behalf, including such evidence as statements from others.  

In March 2005, and again in March 2006,  after the initial 
adverse rating decision and after issuance of an SOC, which 
included the text of certain statutory provisions of the 
VCAA, additional duty-to-assist letters were issued, 
informing the veteran again of his right to submit evidence 
to support his claim, and these letters provided additional 
information about the VCAA.  In particular, the March 2005 
letter advised the veteran that he should submit any evidence 
in his possession that might support his claim, and the March 
2006 letter, sent shortly after the veteran submitted his 
claim for secondary service connection in February 2006 and 
before 
the December 2006 SSOC, notified the veteran of the criteria 
for secondary service connection.

The Board finds that the December 2004 notice, together with 
the March 2005 and March 2006 notices, advised the veteran of 
each element of notice described in Pelegrini.  The December 
2004 and March 2005 letters did not provide the veteran with 
notice regarding the effective date and disability 
evaluations available, should service connection be 
established for any claimed disability.  The Board, however, 
concludes there is not prejudice to the veteran because the 
preponderance of the evidence is against his claim for 
service connection and as such, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran clearly understood that he could submit evidence 
in his possession, as, in December 2003, he directly 
submitted private clinical records, dated December 2001 to 
July 2003, without requesting VA assistance to obtain that 
record.  The notices provided meet the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), because the 
claim was readjudicated and an SSOC was issued in December 
2006, subsequent to the March 2006 notice.  To the extent 
that the notices did not meet the requirements as to notice 
of the provisions of the VCAA, the veteran has demonstrated 
actual knowledge of the information and it therefore not 
prejudiced by the timing of the letters.  

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  The veteran's service medical 
records have been obtained and are associated with the claims 
file.  VA clinical records have been obtained, and the 
veteran was afforded a VA examination.  The veteran was 
afforded an opportunity to submit any additional evidence and 
has been afforded the opportunity to identify any relevant 
evidence.  

The Board finds that, if there was any defect in compliance 
with the VCAA as to the claim for service connection denied 
in this decision, the record establishes that the veteran has 
not been prejudiced thereby.  The record establishes that the 
veteran 

was afforded a meaningful opportunity to participate in the 
adjudication of those two claims for service connection.   
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, have been met.  

Service connection for a Right Knee Disorder

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by 

medical evidence).  See generally Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied sub nom., Epps v. West, 
18 S. Ct. 2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007), Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin), but see 
Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay 
testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).

Facts and Analysis

When he initially filed his claim, the veteran stated he 
tripped on a gas pipe in service, thus injuring his knee.  In 
February 2006, the veteran also claimed his right knee 
disorder is secondary to service-connected flat feet.  
Service connection was established for bilateral pes planus 
in a rating decision of August 2006.  

The service medical records are devoid of evidence the 
veteran injured his knee in service.  Upon separation 
examination dated in September 1960 it was reported that the 
veteran did not have and had never had a trick or locked knee 
nor swollen or painful joints.  The service medical records 
are therefore unfavorable to the veteran's claim.  The 
veteran does not allege that the service medical records 
contain evidence he sought medical treatment for a right knee 
injury, nor does he allege there are additional service 
medical records not yet associated with the claim file.

Private medical records do not show evidence that the 
veteran's knee disorder began in service or is related to a 
service-connected condition.  An MRI of the right knee, 
conducted in November 2001, revealed a large Baker's cyst in 
the medial compartment of the right leg, and osteophytic 
spurring at the medial, lateral, and 

patellofemoral compartments of the right knee.  Between 
December 2001 to July 2003, the veteran was diagnosed with 
medial compartment arthritis, osteoarthritis of the right 
knee, recurrent medial meniscal tear, and tricompartmental 
degenerative joint disease, all related to the right knee, 
all first noted many years after he was discharged from 
service.  Given the lack of evidence relating the veteran's 
knee disorder to service or to a service-connected 
disability, the private medical records are unfavorable to 
the veteran's claim.

The veteran was seen at the West Palm VA Medical Center for 
his right knee disorder.  A radiologic examination showed 
severe degenerative arthritis of the knee and the veteran 
eventually underwent a total knee replacement.  VA Medical 
Center records contain no evidence demonstrating that the 
veteran's knee disorder began in service or is related to 
service-connected flat feet.  These records are unfavorable 
to the veteran's claim.

A VA examination was conducted in November 2006.  The 
examiner assigned diagnoses of narrowing, sclerosis, and 
marginal spur formation involving the medial joint 
compartment, and no obvious acute bony or articular 
abnormality.  The examiner opined the total right knee 
replacement due to degenerative joint disease is not caused 
by or the result of flat feet in service, explaining that 
"Flat feet have no relationship to degenerative joint 
disease in knees, which is due to age, injuries, and wear and 
tear."  

The veteran's representative contends that the veteran's 
right knee disorder is the result of an abnormal gait caused 
by service-connected flat feet but the VA examiner described 
the veteran's gait as normal.  The Board finds that the VA 
examiner's review of the file, examination of the veteran, 
and conclusions based upon his review and medical expertise 
to be of greater weight in this instance.  

The veteran's report that he sustained a knee injury is 
service is the only evidence of record which supports the 
veteran's claim.  While the veteran is competent to report 
that he sustained an injury, his statement as well as that of 
his representative are not competent to establish that the 
injury resulted in a medical disorder.  See 

Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007); but 
see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that 
lay testimony that veteran suffered a particular illness 
(bronchial asthma) was not competent evidence because matter 
required medical expertise).  Neither the veteran nor his 
representative have claimed special medical training that 
would allow for the conclusions they have alleged.  

The VA examination report is unfavorable to the veteran's 
allegation that he has a knee disorder which is caused by or 
aggravated by a service-connected foot disability.  The 
examination report places the preponderance of the evidence 
against service connection on the basis of aggravation.

The evidence fails to establish that the veteran developed a 
right knee disorder, including arthritis, within one year 
following discharge, the presumption period under 38 C.F.R. 
§ 3.307.  Furthermore, there is no evidence that the right 
knee disorder was chronic or continuous following service.  
The earliest records of treatment for a right knee disorder 
are dated 2001 in which a 1987 arthroscopy is noted.  The 
veteran does not allege there are any relevant records prior 
to 1987 or that the 1987 records would be relevant to his 
claim.  The Board finds the lack of any clinical records 
reflecting treatment of a knee disorder for the period from 
1960 through 1987 is persuasive evidence the veteran was not 
treated for a knee disorder chronically or continuously 
following service.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).

Two of the three criteria for service connection have not 
been met on appeal. Caluza, supra.  The evidence is not in 
equipoise, so the provisions of 38 U.S.C.A. 5107(b) regarding 
reasonable doubt are not applicable.  The claim is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

The appeal for service connection for a right knee disorder 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


